 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JAMES CUMMINS,                                      No. 2:17-cv-2575-KJM-EFB P
12                        Petitioner,
13            v.                                          ORDER AND FINDINGS AND
                                                          RECOMMENDATIONS
14    DEAN BORDERS,
15                        Respondent.
16

17           Petitioner is a California state prisoner proceeding pro se with an application for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. On January 22, 2015 and in the Shasta County

19   Superior Court, petitioner pled guilty to: (1) aggravated sexual assault of a child (Pen. Code

20   § 269, subd. (a)(1)); and (2) oral copulation of a child under the age of 14 and more than 10 years

21   younger than the perpetrator (Pen. Code, § 288a, subd. (c)(1)). The immediate habeas petition

22   raises the following claims: (1) his trial counsel was ineffective in failing to advise petitioner of

23   his trial rights; (2) the trial court violated petitioner’s rights by denying him a speedy trial; (3) the

24   Shasta County Jail violated petitioner’s right of court access by failing to provide him with an

25   acceptable law library; (4) the trial court erred in allowing the prosecutor to amend the

26   Information even though it had failed to meet the requirements of Penal Code sections 1008 and

27   /////

28   /////
                                                          1
 1   1009; (5) the trial court erred in denying his Marsden1 motion; and (6) his appellate counsel was
 2   ineffective in failing to preserve issues for review on habeas corpus.
 3            For the reasons stated below, the court recommends that this petition be denied in its
 4   entirety.
 5                                              BACKGROUND
 6            The underlying facts of petitioner’s crimes are not at issue in this petition. Suffice it to
 7   say, petitioner was accused of engaging in various sex acts with his stepdaughter over nearly a
 8   decade – beginning from the time that she was approximately four or five years old. Immediately
 9   before his trial was set to begin, he agreed to plead guilty to charges of aggravated sexual assault
10   of a child and oral copulation of a child under the age of 14 and more than 10 years younger than
11   the perpetrator. As a result of the plea, petitioner received a sentence of eighteen years to life.
12                STANDARDS GOVERNING HABEAS RELIEF UNDER THE AEDPA
13       I.       Applicable Statutory Provisions
14            28 U.S.C. § 2254, as amended by the Antiterrorism and Effective Death Penalty Act of
15   1996 (“AEDPA”), provides in relevant part as follows:
16                   (d) An application for a writ of habeas corpus on behalf of a person
                     in custody pursuant to the judgment of a state court shall not be
17                   granted with respect to any claim that was adjudicated on the merits
                     in State court proceedings unless the adjudication of the claim -
18
                             (1) resulted in a decision that was contrary to, or involved
19                           an unreasonable application of, clearly established Federal
                             law, as determined by the Supreme Court of the United
20                           States; or
21                           (2) resulted in a decision that was based on an unreasonable
                             determination of the facts in light of the evidence presented
22                           in the State court proceeding.
23            Section 2254(d) constitutes a “constraint on the power of a federal habeas court to grant a
24   state prisoner’s application for a writ of habeas corpus.” (Terry) Williams v. Taylor, 529 U.S.
25   362, 412 (2000). It does not, however, “imply abandonment or abdication of judicial review,” or
26            1
              In People v. Marsden, 2 Cal. 3d 118, (1970), the California Supreme Court held that an
27   indigent criminal defendant may request that the trial court discharge appointed counsel and
     substitute new counsel if the defendant’s right to counsel otherwise would be substantially
28   impaired due to the inadequate representation of the original attorney.
                                                        2
 1   “by definition preclude relief.” Miller El v. Cockrell, 537 U.S. 322, 340 (2003). If either prong
 2   (d)(1) or (d)(2) is satisfied, the federal court may grant relief based on a de novo finding of
 3   constitutional error. See Frantz v. Hazey, 533 F.3d 724, 736 (9th Cir. 2008) (en banc).
 4           The statute applies whenever the state court has denied a federal claim on its merits,
 5   whether or not the state court explained its reasons. Harrington v. Richter, 562 U.S. 86, 99-100
 6   (2011). State court rejection of a federal claim will be presumed to have been on the merits
 7   absent any indication or state law procedural principles to the contrary. Id. at 784-785 (citing
 8   Harris v. Reed, 489 U.S. 255, 265 (1989) (presumption of a merits determination when it is
 9   unclear whether a decision appearing to rest on federal grounds was decided on another basis)).
10   “The presumption may be overcome when there is reason to think some other explanation for the
11   state court’s decision is more likely.” Id. at 785.
12           A.     “Clearly Established Federal Law”
13           The phrase “clearly established Federal law” in § 2254(d)(1) refers to the “governing
14   legal principle or principles” previously articulated by the Supreme Court. Lockyer v. Andrade,
15   538 U.S. 63, 71 72 (2003). Only Supreme Court precedent may constitute “clearly established
16   Federal law,” but courts may look to circuit law “to ascertain whether…the particular point in
17   issue is clearly established by Supreme Court precedent.” Marshall v. Rodgers, 133 S. Ct. 1446,
18   1450 (2013).
19           B.     “Contrary To” Or “Unreasonable Application Of” Clearly Established
                     Federal Law
20

21           Section 2254(d)(1) applies to state court adjudications based on purely legal rulings and
22   mixed questions of law and fact. Davis v. Woodford, 384 F.3d 628, 637 (9th Cir. 2003). The two
23   clauses of § 2254(d)(1) create two distinct exceptions to AEDPA’s limitation on relief. Williams,
24   529 U.S. at 404-05 (the “contrary to” and “unreasonable application” clauses of (d)(1) must be
25   given independent effect, and create two categories of cases in which habeas relief remains
26   available).
27   /////
28
                                                           3
 1          A state court decision is “contrary to” clearly established federal law if the decision
 2   “contradicts the governing law set forth in [the Supreme Court’s] cases.” Id. at 405. This
 3   includes use of the wrong legal rule or analytical framework. “The addition, deletion, or
 4   alteration of a factor in a test established by the Supreme Court also constitutes a failure to apply
 5   controlling Supreme Court law under the ‘contrary to’ clause of the AEDPA.” Benn v. Lambert,
 6   283 F.3d 1040, 1051 n.5 (9th Cir. 2002). See, e.g., Williams, 529 U.S. at 391, 393 95 (Virginia
 7   Supreme Court’s ineffective assistance of counsel analysis “contrary to” Strickland2 because it
 8   added a third prong unauthorized by Strickland); Crittenden v. Ayers, 624 F.3d 943, 954 (9th Cir.
 9   2010) (California Supreme Court’s Batson3 analysis “contrary to” federal law because it set a
10   higher bar for a prima facie case of discrimination than established in Batson itself); Frantz, 533
11   F.3d at 734 35 (Arizona court’s application of harmless error rule to Faretta4 violation was
12   contrary to U.S. Supreme Court holding that such error is structural). A state court also acts
13   contrary to clearly established federal law when it reaches a different result from a Supreme Court
14   case despite materially indistinguishable facts. Williams, 529 U.S. at 406, 412 13; Ramdass v.
15   Angelone, 530 U.S. 156, 165 66 (2000) (plurality op’n).
16          A state court decision “unreasonably applies” federal law “if the state court identifies the
17   correct rule from [the Supreme Court’s] cases but unreasonably applies it to the facts of the
18   particular state prisoner’s case.” Williams, 529 U.S. at 407 08. It is not enough that the state
19   court was incorrect in the view of the federal habeas court; the state court decision must be
20   objectively unreasonable. Wiggins v. Smith, 539 U.S. 510, 520 21 (2003). This does not mean,
21   however, that the § (d)(1) exception is limited to applications of federal law that “reasonable
22   jurists would all agree is unreasonable.” Williams, 529 U.S. at 409 (rejecting Fourth Circuit’s
23   overly restrictive interpretation of “unreasonable application” clause). State court decisions can
24   be objectively unreasonable when they interpret Supreme Court precedent too restrictively, when
25
            2
26              Strickland v. Washington, 466 U.S. 668 (1984).
            3
27              Batson v. Kentucky, 476 U.S. 79 (1986).

28          4
                Faretta v. California, 422 U.S. 806 (1975).
                                                        4
 1   they fail to give appropriate consideration and weight to the full body of available evidence, and
 2   when they proceed on the basis of factual error. See, e.g., Williams, 529 U.S. at 397-98; Wiggins,
 3   539 U.S. at 526 28 & 534; Rompilla v. Beard, 545 U.S. 374, 388 909 (2005); Porter v.
 4   McCollum, 558 U.S. 30, 42 (2009).
 5          The “unreasonable application” clause permits habeas relief based on the application of a
 6   governing principle to a set of facts different from those of the case in which the principle was
 7   announced. Lockyer, 538 U.S. at 76. AEDPA does not require a nearly identical fact pattern
 8   before a legal rule must be applied. Panetti v. Quarterman, 551 U.S. 930, 953 (2007). Even a
 9   general standard may be applied in an unreasonable manner. Id. In such cases, AEDPA
10   deference does not apply to the federal court’s adjudication of the claim. Id. at 948.
11          Review under § 2254(d) is limited to the record that was before the state court. Cullen v.
12   Pinholster, 563 U.S. 170, 181 (2011). The question at this stage is whether the state court
13   reasonably applied clearly established federal law to the facts before it. Id. In other words, the
14   focus of the § 2254(d) inquiry is “on what a state court knew and did.” Id. at 171.
15          Where the state court’s adjudication is set forth in a reasoned opinion, § 2254(d)(1) review
16   is confined to “the state court’s actual reasoning” and “actual analysis.” Frantz, 533 F.3d at 738
17   (emphasis in original). A different rule applies where the state court rejects claims summarily,
18   without a reasoned opinion. In Richter, supra, the Supreme Court held that when a state court
19   denies a claim on the merits but without a reasoned opinion, the federal habeas court must
20   determine what arguments or theories may have supported the state court’s decision, and subject
21   those arguments or theories to § 2254(d) scrutiny. Richter, 562 U.S. at 102.
22          C.      “Unreasonable Determination Of The Facts”
23          Relief is also available under AEDPA where the state court predicated its adjudication of
24   a claim on an unreasonable factual determination. Section 2254(d)(2). The statute explicitly
25   limits this inquiry to the evidence that was before the state court.
26          Even factual determinations that are generally accorded heightened deference, such as
27   credibility findings, are subject to scrutiny for objective reasonableness under § 2254(d)(2). For
28   example, in Miller El v. Dretke, 545 U.S. 231 (2005), the Supreme Court ordered habeas relief
                                                        5
 1   where the Texas court had based its denial of a Batson claim on a factual finding that the
 2   prosecutor’s asserted race neutral reasons for striking African American jurors were true.
 3   Miller El, 545 U.S. at 240.
 4            An unreasonable determination of facts exists where, among other circumstances, the
 5   state court made its findings according to a flawed process – for example, under an incorrect
 6   legal standard, or where necessary findings were not made at all, or where the state court failed to
 7   consider and weigh relevant evidence that was properly presented to it. See Taylor v. Maddox,
 8   366 F.3d 992, 999 1001 (9th Cir.), cert. denied, 543 U.S. 1038 (2004). Moreover, if “a state
 9   court makes evidentiary findings without holding a hearing and giving petitioner an opportunity
10   to present evidence, such findings clearly result in a ‘unreasonable determination’ of the facts”
11   within the meaning of § 2254(d)(2). Id. at 1001; accord Nunes v. Mueller, 350 F.3d 1045, 1055
12   (9th Cir. 2003) (state court’s factual findings must be deemed unreasonable under section
13   2254(d)(2) because “state court . . . refused Nunes an evidentiary hearing” and findings
14   consequently “were made without . . . a hearing”), cert. denied, 543 U.S. 1038 (2004); Killian v.
15   Poole, 282 F.3d 1204, 1208 (9th Cir. 2002) (“state courts could not have made a proper
16   determination” of facts because state courts “refused Killian an evidentiary hearing on the
17   matter”), cert. denied, 537 U.S. 1179 (2003).
18            A state court factual conclusion can also be substantively unreasonable where it is not
19   fairly supported by the evidence presented in the state proceeding. See, e.g., Wiggins, 539 U.S.
20   at 528 (state court’s “clear factual error” regarding contents of social service records constitutes
21   unreasonable determination of fact); Green v. LaMarque, 532 F.3d 1028 (9th Cir. 2008) (state
22   court’s finding that the prosecutor’s strike was not racially motivated was unreasonable in light
23   of the record before that court); Bradley v. Duncan, 315 F.3d 1091, 1096 98 (9th Cir. 2002) (state
24   court unreasonably found that evidence of police entrapment was insufficient to require an
25   entrapment instruction), cert. denied, 540 U.S. 963 (2003).
26      II.      The Relationship Of § 2254(d) To Final Merits Adjudication
27            To prevail in federal habeas proceedings, a petitioner must establish the applicability of
28   one of the § 2254(d) exceptions and also must also affirmatively establish the constitutional
                                                         6
 1   invalidity of his custody under pre AEDPA standards. Frantz v. Hazey, 533 F.3d 724 (9th Cir.
 2   2008) (en banc). There is no single prescribed order in which these two inquiries must be
 3   conducted. Id. at 736 37. The AEDPA does not require the federal habeas court to adopt any one
 4   methodology. Lockyer v. Andrade, 538 U.S. 63, 71 (2003).
 5           In many cases, § 2254(d) analysis and direct merits evaluation will substantially overlap.
 6   Accordingly, “[a] holding on habeas review that a state court error meets the ' 2254(d) standard
 7   will often simultaneously constitute a holding that the [substantive standard for habeas relief] is
 8   satisfied as well, so no second inquiry will be necessary.” Frantz, 533 F.3d at 736. In such cases,
 9   relief may be granted without further proceedings. See, e.g., Goldyn v. Hayes, 444 F.3d 1062,
10   1070 71 (9th Cir. 2006) (finding § 2254(d)(1) unreasonableness in the state court's conclusion
11   that the state had proved all elements of the crime, and granting petition); Lewis v. Lewis, 321
12   F.3d 824, 835 (9th Cir. 2003) (finding § 2254(d)(1) unreasonableness in the state court’s failure
13   to conduct a constitutionally sufficient inquiry into a defendant’s jury selection challenge, and
14   granting petition); Williams v. Ryan, 623 F.3d 1258 (9th Cir. 2010) (finding § 2254(d)(1)
15   unreasonableness in the state court’s refusal to consider drug addiction as a mitigating factor at
16   capital sentencing, and granting penalty phase relief).
17           In other cases, a petitioner’s entitlement to relief will turn on legal or factual questions
18   beyond the scope of the § 2254(d) analysis. In such cases, the substantive claim(s) must be
19   separately evaluated under a de novo standard. Frantz, 533 F.3d at 737. If the facts are in dispute
20   or the existence of constitutional error depends on facts outside the existing record, an evidentiary
21   hearing may be necessary. Id. at 745; see also Earp, 431 F.3d 1158 (remanding for evidentiary
22   hearing after finding § 2254(d) satisfied).
23                                                 DISCUSSION
24           As an initial matter, respondent correctly points out that petitioner’s guilty plea –
25   assuming it was made voluntarily and intelligently with competent advice of counsel - generally
26   forecloses habeas claims related to deprivations of rights that occurred prior to the entry of that
27   plea. In Tollett v. Henderson, the Supreme Court held:
28   /////
                                                         7
 1                     [A] guilty plea represents a break in the chain of events which has
                       preceded it in the criminal process. When a criminal defendant has
 2                     solemnly admitted in open court that he is in fact guilty of the offense
                       with which he is charged, he may not thereafter raise independent
 3                     claims relating to the deprivation of constitutional rights that
                       occurred prior to the entry of the guilty plea. He may only attack the
 4                     voluntary and intelligent character of the guilty plea by showing that
                       the advice he received from counsel was not within the standards set
 5                     forth in McMann.5
 6   411 U.S. 258, 267 (1973). Here, as addressed below, petitioner’s plea was made voluntarily and

 7   intelligently. Consequently, his claims regarding his denial of a speedy trial, his denial of access

 8   to courts,6 and the trial court’s alleged error in allowing the prosecutor to amend the information

 9   are all barred by Tollett. See, e.g., United States v. Bohn, 956 F.2d 208, 209 (9th Cir. 1992)

10   (defendant’s guilty plea waived claims for violation of the Speedy Trial Act). The remaining

11   claims, insofar as they involve both pre-plea ineffective assistance that allegedly precluded an

12   intelligent plea and post-plea ineffective assistance on direct appeal, will be addressed with one

13   exception. See Mahrt v. Beard, 849 F.3d 1164, 1170 (9th Cir. 2017) (“Tollett, properly

14   understood, provides that although freestanding constitutional claims are unavailable to habeas

15   petitioners who plead guilty, claims of pre-plea ineffective assistance of counsel are cognizable

16   on federal habeas review when the action, or inaction, of counsel prevents petitioner from making

17   an informed choice whether to plead.”). Plaintiff’s claim that his trial counsel “was ineffective in

18   securing and protecting petitioner’s right to a speedy trial” is, like his speedy trial claim itself,

19   foreclosed by Tollett.

20           I.        Ineffective Assistance of Counsel

21           As noted supra, petitioner raises two ineffective assistance of counsel claims – one with

22   respect to his trial counsel and another regarding his appellate counsel. He alleges that his trial

23   counsel did not properly advise him of his “trial rights.” ECF No. 1 at 21. More specifically,

24
             5
                 McMann v. Richardson, 397 U.S. 759, 770 (1970).
25
             6
26            Petitioner’s access to courts claim is bound together with his speedy trial claim insofar as
     he alleges that the jail’s shortcomings in legal assistance and legal materials prevented him from
27   challenging the trial court’s denial of his motion to dismiss on speedy trial grounds. ECF No. 1 at
     27.
28
                                                           8
 1   petitioner claims that his trial counsel failed to: (1) be present during a settlement conference,
 2   which led to the prosecution adding ten years to the initial offer; (2) challenge counts against
 3   petitioner as ambiguous and multiplicitous; (3) investigate and, presumably, inform petitioner of
 4   possible defenses; (4) explain how the parole system works; (5) advise petitioner that a guilty plea
 5   would preclude an appeal of his speedy trial claim;7 (6) object to the prosecution’s “inadmissible
 6   bolstering that involved additional charges and legal issues”; and (7) conduct a pre-sentence
 7   investigation and present potential mitigating evidence. Id. at 21-23.
 8           He claims that his appellate counsel was “ineffective in preserving issues to be brought up
 9   on habeas corpus claims by not including additional claims not making the augment (sic) or by
10   filing a ‘joint’ petition for habeas corpus and appellate review first.” Id. at 31.
11                                          Established Federal Law
12           The clearly established federal law governing ineffective assistance of counsel claims is
13   that set forth by the Supreme Court in Strickland v. Washington, 466 U.S. 668 (1984). To succeed
14   on a Strickland claim, a defendant must show that (1) his counsel’s performance was deficient
15   and that (2) the “deficient performance prejudiced the defense.” Id. at 687. Counsel is
16   constitutionally deficient if his or her representation “fell below an objective standard of
17   reasonableness” such that it was outside “the range of competence demanded of attorneys in
18   criminal cases.” Id. at 687-88 (internal quotation marks omitted). “Counsel’s errors must be ‘so
19   serious as to deprive the defendant of a fair trial, a trial whose result is reliable.’” Richter, 562
20   U.S. at 104 (quoting Strickland, 466 U.S. at 687).
21           Prejudice is found where “there is a reasonable probability that, but for counsel’s
22   unprofessional errors, the result of the proceeding would have been different.” Strickland, 466
23   U.S. at 694. A reasonable probability is “a probability sufficient to undermine confidence in the
24   outcome.” Id. “The likelihood of a different result must be substantial, not just conceivable.”
25   Richter, 562 U.S. at 112.
26           7
               Unlike the speedy trial claims precluded by Tollett, this claim goes to the pre-plea
27   effectiveness of counsel insofar as petitioner appears to allege that he would have declined the
     plea if he had known it would foreclose possible appeal of his speedy trial claim.
28
                                                         9
 1                                              Trial Counsel
 2          Petitioner raised the foregoing claims regarding his trial counsel on state collateral review.
 3   ECF No. 29-7 at 3-5. The superior court denied the claims in a reasoned decision.8
 4                  A. Last Reasoned Decision
 5          The superior court, in denying petitioner’s claims, reasoned:
 6                  A criminal defendant has the right to the assistance of counsel during
                    all stages of a criminal proceeding, granted under both the Sixth
 7                  Amendment to the United States Constitution and Article 1, section
                    15 of the California Constitution. Specifically, a defendant is entitled
 8                  to the effective assistance of counsel. “. . . it entitles him to, “the
                    reasonably competent assistance of an attorney acting as his diligent
 9                  conscientious advocate” United States v. De Coster (1973) 487 F.2d
                    1197, 1202; People v. Ledesma (1987) 43 Cal. 3d 171, 215.
10
                    “The representation afforded an accused will not be declared
11                  inadequate unless it is shown that his counsel displayed such a lack
                    of good faith, diligence and competence as to reduce the proceedings
12                  to a ‘farce or a sham’ (Citations omitted).” People v. Natividad,
                    supra, 222 CA2d at 441. It is Appellant’s burden to demonstrate by
13                  a preponderance of the evidence that counsel’s representation was so
                    defective that he was effectively denied representation. To this point,
14                  Petitioner has provided no evidence by way of transcripts,
                    declarations or any other reasonably available means. He has made
15                  assertions. His assertions of IAC are insufficient to meet his burden.
16                  To carry the burden he must prove first that his attorney’s
                    representation of him fell below an objective standard of
17                  reasonableness under prevailing norms. He must also affirmatively
                    prove that he suffered prejudice, People v. Ledesma (1987) 43 Cal.3d
18                  171, 216-217, 218. Petitioner pled to the charges at his trial. More
                    than sufficient time had passed for him to consider the charges, the
19                  peoples’ offer, and the relative strengths of his defenses. He decided
                    to enter a plea. He claims that he was ‘bewildered and disheveled’
20                  when he entered his plea, and therefore, counsel was deficient. In
                    any event, Petitioner benefitted by his plea agreement in that he faced
21                  considerably more time in prison had he been convicted. He is hard
                    pressed now to establish prejudice, and has not.
22
                    To establish prejudice, Appellant must prove that there is a
23                  reasonably probability that the outcome would have been different
                    absent the claimed errors of his attorney. Generally, this requires
24                  proof that the Appellant suffered the withdrawal of a valid defense
                    against the charges. However, if counsel’s act or omission does not
25                  amount to the withdrawal of a defense, such as in the present case,
                    Appellant must prove that his attorney failed to perform with
26
            8
27            The superior court noted that petitioner failed to assert the ineffective assistance claims
     regarding his trial counsel on direct appeal. ECF No. 29-9 at 61-62. It nevertheless went on to
28   address the merits of the claims.
                                                       10
 1                  reasonable competence, and that it is reasonably probably that a
                    determination more favorable to him would have resulted in the
 2                  absence of his attorney’s errors, People v. Fosselman (1983) 33
                    Cal.3d 572, 584. This he has failed to show.
 3
                    The fatal flaw in Petitioner’s assertions of IAC is that he fails to
 4                  identify how, but for counsel’s deficiencies, a different result was
                    probable. Petitioner simply makes various assertions with the
 5                  accompanying conclusory statement that he suffered prejudice.
 6                  Petitioner states in his facts supporting his IAC claim that counsel
                    failed to advise his (sic) appropriately regarding his rights and that
 7                  his advisement of rights is not legally binding because it is dated 2-
                    29-14, “a date that does not exist.” In context, it appears that he is
 8                  challenging the advisement of rights at his initial arraignment which
                    occurred February 25, 2014. Absent from his assertion is the fact
 9                  that it was the Petitioner himself that signed and dated this document.
                    The date is of no consequence, and at the time he signed and dated
10                  this form, counsel had yet to be appointed. Finally, it is the
                    advisement of rights and an understanding of these rights at the time
11                  of his plea that would carry the weight here, and Petitioner makes
                    airs (sic) no grievance with this advisement. The entire statement is
12                  deceptive, perhaps deliberately so.
13                  Further supporting facts to his IAC claim center around counsel’s
                    failure to secure and protect his speedy trial rights. All extensions of
14                  time before trial are on the record, and were appealable, as previously
                    noted. Petitioner fails to establish the legal error in any continuance,
15                  or how any of the delays caused the Petitioner to enter a plea.
16                  Within the IAC grounds asserted, the Petitioner makes four separate
                    allegations that fall within the attorneys’ broad discretion to conduct
17                  the defense as that attorney best believes it should be presented.
                    These assertions are that trial counsel failed to challenge counts in
18                  the Information, failure to investigate, failure to object to added
                    charges or ‘legal issues, and failure to do presentence investigation
19                  of mitigating evidence. He states no facts to support these claims,
                    and they are conclusions. Petitioner’s claims are conclusory and thus
20                  fail to state a prima facie claim for relief (People v. Duvall (1955) 9
                    Cal. 4th 464, 474; In re Swain (1940) 34 Cal. 2d 300, 304).
21
                    Next, within IAC grounds, Petitioner makes two assertions related to
22                  counsel’s failure to advise him of collateral consequences of his plea.
                    First, failure to describe how the Parole Board System works; and
23                  second, failure to advise him that his speedy trial claim could not be
                    raised on appeal. The speedy trial issue, as previously stated, is
24                  baseless. As for the workings of the Parole Board, that was a
                    collateral consequence of the plea and [did not] need to be fully
25                  described before a plea can be accepted, nor was it incumbent upon
                    the defense attorney to advise him unless he inquired.
26

27   ECF No. 29-9 at 62-64. Petitioner raised these claims in a second habeas petition to the court of

28   appeal (ECF No. 29-9 at 3-5), which was summarily denied. ECF No. 29-10 at 1. Petitioner
                                                       11
 1   raised them again in a third petition to the California Supreme Court (ECF No. 29-11 at 5-9),
 2   which was also summarily denied. ECF No. 29-12 at 1.
 3                  B. Analysis
 4           The Superior Court’s denial of these IAC claims was reasonable. Petitioner bears the
 5   burden of establishing both of Strickland’s prongs, 466 U.S. at 697, but he offers only conclusory
 6   allegations which are insufficient to the task. He claims that his counsel failed to investigate and
 7   inform him of possible defenses, but fails to identify any relevant defenses which would have
 8   been plausibly applicable to the facts of his case. Similarly, he alleges that his counsel failed to
 9   conduct a pre-sentence investigation and present mitigating evidence, but he does not identify any
10   mitigating evidence that might have been presented.
11           Petitioner states that his counsel failed to object to the prosecution’s “inadmissible
12   bolstering that involved additional charges and legal issues,” but does not actually describe the
13   substance of the additional charges or how he was actually prejudiced by the prosecution’s
14   “bolstering.” His claim that his counsel was not present during a settlement conference is
15   similarly devoid of factual context. Petitioner does not state when this meeting occurred, why a
16   meeting between a defendant and prosecutors proceeded in the absence of his appointed counsel,
17   or why he decided to accept an additional term of years if he felt that offer was unpalatable.
18           And, as the Superior Court reasonably determined, petitioner’s plea was not rendered
19   unintelligent by trial counsel’s failure to “fully” explain California’s parole process. The Ninth
20   Circuit has held that an attorney’s “[f]ailure to advise [a defendant] of a collateral penalty cannot
21   be held to be below an objective standard of reasonableness.” Torrey v. Estelle, 842 F.2d 234,
22   237 (9th Cir. 1988). In Torrey, the court noted that the potential eligibility for parole was a
23   “collateral consequence” of the plea insofar as “the time of potential parole eligibility is not
24   certain result of a guilty plea, but depends upon the defendant’s conduct and is purely
25   discretionary.” Id. at 236. Moreover, in this case, petitioner has failed to identify what aspect of
26   the state parole process he was ignorant of and how knowledge of the same would have changed
27   his decision to plead.
28   /////
                                                        12
 1             In sum, as the superior court previously found, petitioner’s IAC claims regarding his trial
 2   counsel amount to little more than vague, unsupported conclusions. Based on the record before
 3   this court, that conclusion was reasonable. Consequently, the IAC of trial counsel claims must be
 4   denied.
 5                                               Appellate Counsel
 6             Petitioner raised this claim for the first time in a state habeas petition filed with the court
 7   of appeals. ECF No. 29-9 at 13. The court of appeals issued a summary denial of the petition.
 8   ECF No. 29-10. Petitioner raised the claim again in a habeas petition filed with the California
 9   Supreme Court. ECF No. 29-11 at 25. That petition was also summarily denied. ECF No. 29-
10   12. Where a state court denies a petitioner’s claim in an unreasoned decision, “[a] habeas court
11   must determine what arguments or theories . . . could have supported the state court’s decision;
12   and then it must ask whether it is possible fairminded jurists could disagree that those arguments
13   or theories are inconsistent with the holding in a prior decision of this Court.” Richter, 562 U.S.
14   at 102; see also Cullen v. Pinholster, 563 U.S. 170, 188 (2011).
15             Here, the state court could have reasonably denied this claim because, as respondent
16   points out, petitioner failed to allege what claims appellate counsel actually failed to raise and
17   how those claims were likely to be meritorious. See James v. Borg, 24 F.3d 20, 26 (9th Cir.
18   1994) (“Conclusory allegations which are not supported by a statement of specific facts do not
19   warrant habeas relief.”).
20             Thus, the state court’s denial of this claim was reasonable.
21             II.     Denial of Petitioner’s Marsden Motion
22             Petitioner argues that the trial court abused its discretion when it denied his Marsden
23   motion, thereby “causing [him] to proceed with unwanted defense counsel.” ECF No. 1 at 29-30.
24   Petitioner states that this caused him prejudice in some unspecified way. Id. at 30. The court
25   recognizes respondent’s argument that this claim is barred by Tollett insofar as “[t]here can be no
26   meaningful argument that Petitioner was not aware of which counsel would represent him at trial
27   by the time he pled guilty.” ECF No. 27 at 22. Nevertheless, in the instant case petitioner has
28   challenged his trial counsel’s performance in connection with the plea. Compare Wells v.
                                                           13
 1   Prosper, 2010 U.S. Dist. LEXIS 24345, 2010 WL 960062, at *5 (C.D. Cal. Feb. 3, 2010), report
 2   and recommendation adopted by 2010 U.S. Dist. LEXIS 24382, 2010 WL 960133 (C.D. Cal.
 3   Mar. 16, 2010) (claim based on pre-plea denial of Marsden motion is not cognizable ground for
 4   habeas relief under Tollett where petitioner did not challenge counsel’s performance in
 5   connection with the plea). Thus, the court will dispose of this claim on its merits.
 6                                         Established Federal Law
 7           The Sixth Amendment guarantees effective assistance of counsel; it does not guarantee a
 8   “meaningful relationship” between an accused and his attorney. See Morris v. Slappy, 461 U.S.
 9   1, 14 (1983). “[I]n evaluating Sixth Amendment claims, the appropriate inquiry focuses on the
10   adversarial process, not on the accused’s relationship with his lawyer as such.” Wheat v. United
11   States, 486 U.S. 153, 159 (1988) (quoting United States v. Cronic, 466 U.S. 648, 657 n. 21
12   (1984)). Thus, “the essential aim of the [Sixth] Amendment is to guarantee an effective advocate
13   for each criminal defendant.” Id.
14           As respondent correctly notes, the Supreme Court has never squarely addressed whether
15   denial of a motion to substitute counsel can be unconstitutional. Thus, it has set forth no clear
16   parameters or tests for determining as much.
17                                                  Analysis
18           This claim, like the ones addressed in the foregoing sections, is vague and conclusory.
19   Petitioner identifies his trial counsel as “unwanted” but fails to explain the nature of the conflict
20   between himself and his counsel. The Constitution does not guarantee an indigent defendant the
21   attorney of his choice. See United States v. Gonzalez-Lopez, 548 U.S. 140, 151 (2006) (“[T]he
22   right to counsel of choice does not extend to defendants who require counsel to be appointed for
23   them.”). Thus, the mere fact that he did not “want” his counsel or that he desired another did not
24   require the trial court to order a replacement. And though he claims to have been prejudiced by
25   the denial of his Marsden motion, he has failed to identify the nature of the alleged prejudice.
26   Thus, this claim fails.
27   /////
28   /////
                                                        14
 1                                      MISCELLANEOUS MOTIONS
 2             After respondent filed his answer, petitioner filed two motions – one for an evidentiary
 3   hearing (ECF No. 31) and one to amend the petition (ECF No. 32). The court will deny the first
 4   and grant the second. Having determined that petition does not state a successful habeas claim,
 5   the court finds that an evidentiary hearing is unnecessary. See Schriro v. Landrigan, 550 U.S.
 6   465, 474 (2007) (“[I]f the record refutes the applicant’s factual allegations or otherwise precludes
 7   habeas relief, a district court is not required to hold an evidentiary hearing.”).
 8             Turning to the motion to amend, the court interprets it to be requesting only the addition
 9   of an exhibit to his petition, rather than to any additional claims. ECF No. 32 at 2. The court has
10   reviewed the exhibit in question – an adverse state superior court ruling on petitioner’s “motion
11   for discovery of evidence.” Id. at 3-9. This exhibit does nothing to convert petitioner’s non-
12   meritorious claims into successful ones. Nevertheless, insofar as petitioner desires that this
13   document be considered part of his petition, the request is granted and the document has been
14   considered.
15                                               CONCLUSION
16             For all the reasons explained above, the state courts’ denial of petitioner’s claims was not
17   objectively unreasonable within the meaning of 28 U.S.C. § 2254(d).
18             Accordingly, IT IS HEREBY ORDERED that:
19             1. Petitioner’s motion for independent review and judicial notice (ECF No. 26) is
20   DENIED as moot;
21             2. Petitioner’s motion for an evidentiary hearing (ECF No. 31) is DENIED; and
22             3. Petitioner’s motion to amend (ECF No. 32) is GRANTED.
23             Further, IT IS HEREBY RECOMMENDED that the petition for writ of habeas corpus be
24   denied.
25             These findings and recommendations are submitted to the United States District Judge
26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
27   after being served with these findings and recommendations, any party may file written
28   objections with the court and serve a copy on all parties. Such a document should be captioned
                                                         15
 1   “Objections to Magistrate Judge’s Findings and Recommendations.” Any reply to the objections
 2   shall be served and filed within fourteen days after service of the objections. Failure to file
 3   objections within the specified time may waive the right to appeal the District Court’s order.
 4   Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir.
 5   1991). In his objections petitioner may address whether a certificate of appealability should issue
 6   in the event he files an appeal of the judgment in this case. See Rule 11, Rules Governing Section
 7   2254 Cases (the district court must issue or deny a certificate of appealability when it enters a
 8   final order adverse to the applicant).
 9   DATED: February 20, 2019.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       16
